                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


GUILFORD COLLEGE, GUILFORD COLLEGE                                    )
INTERNATIONAL CLUB, THE NEW SCHOOL,                                   )
FOOTHILL-DE ANZA COMMUNITY COLLEGE                                    )
DISTRICT, HAVERFORD COLLEGE, THE                                      )
AMERICAN FEDERATION OF TEACHERS,                                      )
JIA YE, and SEN LI,                                                   )
                                                                      )
                                   Plaintiffs,                        )
                                                                      )
                          v.                                          )                1:18CV891
                                                                      )
KEVIN MCALEENAN, U.S. DEPARTMENT OF                                   )
HOMELAND SECURITY, L. FRANCIS CISSNA,                                 )
and U.S. CITIZENSHIP AND IMMIGRATION                                  )
SERVICES,                                                             )
                                                                      )
                                   Defendants.                        )


                                                   ORDER

        Before the Court is a document filed by the parties titled, “Joint Request for Vacatur of

Prior Order.” (ECF No. 58.) Having reviewed the parties’ request,

        IT IS HEREBY ORDERED that, to the extent the parties intend this request to serve as

a motion1 seeking relief from the Court, the motion is DENIED, and the Court’s Order entered

on July 3, 2019, (ECF No. 56), speaks for itself.

        This, the 12th day of July 2019.



                                                    /s/ Loretta C. Biggs
                                                    United States District Judge



1The parties are cautioned that, with respect to any future motions practice in this Court, they shall comply with
this Court’s Local Rules (see LR 7.3), as well as the Federal Rules of Civil Procedure.




        Case 1:18-cv-00891-LCB-JEP Document 59 Filed 07/12/19 Page 1 of 1
